Citation Nr: 1411115	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary tuberculosis, to include as secondary to respiratory cancer and as due to herbicide exposure.

2.  Entitlement to service connection for pneumonia, to include as secondary to respiratory cancer and as due to herbicide exposure.


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active duty from February 1966 to February 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional medical documents pertinent to the present appeal.

The issue of entitlement to service connection for respiratory cancer, to include as due to herbicide exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is therefore referred to the AOJ for appropriate action.  This issue is inextricably intertwined with the Veteran's claims of entitlement to service connection for pulmonary tuberculosis and pneumonia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for pulmonary tuberculosis and for pneumonia.  Additional development is necessary prior to adjudication of the Veteran's claim.

First, the issue of entitlement to service connection for respiratory cancer has been raised by the record and is inextricably intertwined with the issues on appeal.  This claim should be developed and adjudicated prior to action on the claims on appeal.   

Second, the record reflects that there may be outstanding medical records.  Private treatment records indicate the Veteran has undergone chemotherapy; the Veteran has asserted he has lung cancer.  No such records are associated with the claims file.  Accordingly, any additional private medical records must be obtained.  

Finally, the record reflects that the Veteran claims exposure to herbicides.  The Veteran served on the USS Constellation which was noted to have multiple periods of service in the waters of Vietnam.  In addition, he is in receipt of the Vietnam Campaign Medal, the Vietnam Service Medal with bronze star, and the National Defense Service Medal.  The RO must ensure that all development and documentation regarding the Veteran's Agent Orange exposure has been done.

Accordingly, the case is REMANDED for the following action:

1. Conduct all necessary development with respect to the Veteran's claim of entitlement to service connection for respiratory cancer, to include as due to herbicide exposure.  This includes adequate development and documentation of the Veteran's exposure to herbicide during service.  Subsequent to this development, adjudicate this claim.

2.  After all necessary development and adjudication has been completed with respect to the Veteran's claim of entitlement to service connection for respiratory cancer, request that the Veteran identify all sources of treatment that he has received for his pulmonary tuberculosis and pneumonia as well as any other pulmonary/respiratory treatment and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Obtain copies of the complete records of all such treatment and evaluation from all identified sources.

3. After all necessary development and adjudication has been completed with respect to the Veteran's claim of entitlement to service connection for respiratory cancer, obtain updated treatment records from the VA Health Care System and associate the records with the claims file.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) (2013) should be provided to the Veteran.

4.  After the development requested above has been completed to the extent possible, review the record and conduct any necessary development, to include consideration of whether examinations are warranted.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


